Case: 21-50740       Document: 00516395246           Page: 1      Date Filed: 07/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              July 15, 2022
                                  No. 21-50740
                               consolidated with                             Lyle W. Cayce
                                  No. 21-50750                                    Clerk
                                Summary Calendar


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Daniel Alejandro Carrasco-Lujan,

                                                              Defendant—Appellant.


                   Appeals from the United States District Court
                        for the Western District of Texas
                                No. 4:21-CR-124-1
                                No. 4:20-CR-200-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Daniel Carrasco-Lujan’s appeal of his sentence for illegal reentry after
   removal has been consolidated with his appeal of the judgment revoking the


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50740        Document: 00516395246       Page: 2     Date Filed: 07/15/2022




                                     No. 21-50740
                                   c/w No. 21-50750

   term of supervised release he was serving at the time of the offense. Because
   his appellate brief does not address the revocation or the revocation sentence,
   he abandons any challenge to it. See Yohey v. Collins, 985 F.2d 222, 224–25
   (5th Cir. 1993).
          For the first time on appeal, Carrasco-Lujan challenges the condition
   of his supervised release which states that, if the probation officer determines
   that Carrasco-Lujan presents a risk to another person, the probation officer
   may require Carrasco-Lujan to notify the person of that risk and may contact
   the person to confirm that notification occurred. Carrasco-Lujan contends
   that the condition constitutes an impermissible delegation of judicial author-
   ity to the probation officer.
          The government has filed an unopposed motion for summary affirm-
   ance in which it contends that the sole issue on appeal is foreclosed by United
   States v. Mejia-Banegas, 32 F.4th 450, 451–52 (5th Cir. 2022), in which we
   rejected the specific argument that Carrasco-Lujan raises. Because summary
   disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), the government’s motion for summary affirmance is
   GRANTED, the government’s alternative motion for an extension of time
   to file its brief is DENIED, and the judgment is AFFIRMED.




                                          2